DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-27 are pending in this application.
Claims 1, 2 and 5-27 have been amended by applicant. 

Response to Arguments
Claim Interpretation – 35 USC §112(f):  Applicant' s arguments filed 5/13/2022 with respect to claims 1, 2, 11, 12 and 19 have been fully considered are persuasive regarding claims 1 and 2.  The claim interpretation of claims 1 and 2 has been withdrawn. However, upon further consideration, the invoking of USC §112(f) is not withdrawn for claims 12 and 19, but the interpretation is clarified.  

Claim Rejections - 35 USC §112(b): Applicant' s arguments filed 5/13/2022 with respect to claims 1-13 and 19 have been fully considered and are persuasive for claims 1-11.  The rejection of claims 1-11 has been withdrawn. 

Claim Rejections - 35 USC §112(a): Applicant' s arguments filed 5/13/2022 with respect to claims 1-13 and 19 have been fully considered and are persuasive for claims 1-11.  The rejection of claims 1-11 has been withdrawn. 

Claim Rejections - 35 USC §103: Applicant's arguments filed 5/13/2022 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, the combination of Simmons et al. (US 20170261994 A1), Prinet et al. (US 20170344836 A1) and Moon et al. (US 20060250143 A1) teaches the claimed invention. Prinet and Moon cure the deficiencies of Simmons.  Moon using odometry to generate a profile of wheel pulses detected by a wheel sensor during a driving maneuver for curbside parking in the predetermined parking area ([0089] “one pulse from the wheel speed sensor for every 5 cm of movement along the road. There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored i.e. information about the previous 60 cm of movement., the wheel pulses output by a wheel sensor; the correction measure being a filtered function of the wheel pulses based on the height of the curb edge ([0109] “Some filtering may be applied to the incoming data to remove high frequency noise”, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal…Shift all the data in the array down one place and store the latest data in the location for the most recent”, [0067] “ because of their low height…the invention utilises this relationship to correct the shortcoming for low objects”; [0013] “A low object is any object below the height of the sensor and covers objects such as kerb” as shown in Fig 3).

Simmons discloses odometry for error detection and recalculation of  the vehicle position for curb detection ([0018] “when the vehicle wheel climbs a curb, the distance traveled is not properly calculated via odometry. This leads to errors in the estimated vehicle position and heading angle”, [0022] The parking assist system…then recalculates the position of the vehicle…”; [0042] “parking assist system… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “odometry module” in claims 12 and 19; “first detection device” and “second detection device” in claim 12 and “first detector” and “second detector” in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, 
first detection device and first detector refer to “a camera of an external camera system of a motor vehicle” (Applicant’s specification as filed, [0020])
second detection device and second detector refer to “an inclination sensor” (Applicant’s specification as filed, [0020]).
Odometry module is interpreted as a general-purpose computer as described in [0034) Apparatus 2.  
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 12 and 14-25 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1).

Regarding Claim 1, Simmons teaches a method for parking a motor vehicle curbside (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the method comprising: the curb being in a predetermined parking area (Simmons, [0019] “vehicle…encountering a curb…while autonomously maneuvering into a parking space”; Examiner interprets “parking space” as predetermined parking area); the wheel sensor operably connected to a wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”); detecting a crossing of an edge on the curb by the wheel, based a change in position and orientation of the motor vehicle (Simmons, [0025] “The parking assist system…uses the measurements from the yaw rate sensor…to determine the orientation of the vehicle…while turning…monitors the position of the vehicle…using the yaw rate sensor…and the wheel speed sensors…the curb detector…detects when one of the wheels…contacts and/or climbs the curb”); and during the crossing of the curb edge (Simmons, [0018] “when the vehicle wheel climbs a curb”), carrying out a correction measure for an odometry module (Simmons, [0018] “when the vehicle wheel climbs a curb, the distance traveled is not properly calculated via odometry. This leads to errors in the estimated vehicle position and heading angle”, [0022] The parking assist system…then recalculates the position of the vehicle…”; [0042] “parking assist system… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module).
Simmons does not teach photogrammetrically detecting a height of a curb.  However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include photogrammetrically detecting a height of a curb as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons also does not teach generating a profile of wheel pulses detected by a wheel sensor during a driving maneuver for curbside parking in the predetermined parking area and the correction measure being a filtered function of the wheel pulses based on the height of the curb edge.  However, Moon teaches these limitations.

Moon teaches generating a profile of wheel pulses detected by a wheel sensor during a driving maneuver for curbside parking in the predetermined parking area (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement along the road. There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored i.e. information about the previous 60 cm of movement., the wheel pulses output by a wheel sensor; Examiner interprets “array” as reading on profile, the wheel pulses output by a wheel sensor (Moon, [0089]  “pulse from the wheel speed sensor for every 5 cm of movement along the road”;[0116] “vehicle is reversing and tuning, such as into a parking space”) and the correction measure being a filtered function of the wheel pulses based on the height of the curb edge (Moon, [0109] “Some filtering may be applied to the incoming data to remove high frequency noise”, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal…Shift all the data in the array down one place and store the latest data in the location for the most recent”, [0067] “ because of their low height…the invention utilises this relationship to correct the shortcoming for low objects”; [0013] “A low object is any object below the height of the sensor and covers objects such as kerb” as shown in Fig 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include generating a profile of wheel pulses detected during a driving maneuver for curbside parking in the predetermined parking area, the wheel pulses output by a wheel sensor and the correction measure being a filtered function of the wheel pulses based on the height of the curb edge as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
  
Regarding Claim 2, Simmons teaches the method according to claim 1, the method further comprising: determining a motor vehicle position using the odometry module (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module). 

Simmons does not teach wherein the act of carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb, the determining based at least in part on the adjusted profile of the wheel pulses.  However, Moon teaches these limitations.

Moon teaches wherein the carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal is as follows: [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”, [0064] “height of the sensor and h is the effective height of the obstruction”, [0013] “height of the sensor and covers objects such as kerbs”; Examiner interprets “height of obstruction” as height of curb), the determining based at least in part on the adjusted profile of the wheel pulses : [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the act of carrying out the correction measure comprises adjusting the profile of the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb, the determining based at least in part on the adjusted profile of the wheel pulses as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).

Regarding Claim 3, Simmons teaches the method according to claim 2, wherein determining the motor vehicle position (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry”).  

Simmons does not teach comprises: determining a provisional motor vehicle position based at least in part on the profile of wheel pulses; and adjusting the determined motor vehicle position based at least in part on a height fraction of the profile of the wheel pulses caused by the height of the curb.  However, Moon teaches these limitations.

Moon teaches determining a provisional motor vehicle position based at least in part on the profile of wheel pulses (Moon, [0109] “a sequence of successive sensor output values are obtained for movement over predetermined incremental distances…it is determined whether the output of the sensor is increasing relative to the reference or decreasing…if the vehicle is moving, and the change in the sensor output is quite large, this is likely to be an indication that an object has been detected”); and adjusting the determined motor vehicle position based at least in part on a height fraction of the profile of the wheel pulses caused by the height of the curb (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal” [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include determining a provisional motor vehicle position based at least in part on the profile of wheel pulses; and adjusting the determined motor vehicle position based at least in part on a height fraction of the profile of the wheel pulses caused by the height of the curb as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 4, Simmons teaches the method according to claim 1.  Simmons does not teach wherein carrying out the correction measure during the crossing of the curb is based at least in part on a spatial profile of the curb in the predetermined parking area. However, Prinet teaches this limitation (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include carrying out the correction measure during the crossing of the curb is based at least in part on a spatial profile of the curb in the predetermined parking area as taught by Prinet in order to “delineate the exact area of the curb” for “clear path detection” when performing a parking maneuver (Prinet [0033]).

Regarding Claim 5, Simmons teaches the method according to claim 1.  Simmons does not teach wherein photogrammetrically detecting the height of the curb comprises a structure-from-motion method in a 3D mode. However Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include photogrammetrically detecting the height of the curb comprises  a structure-from-motion method in a 3D mode as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 6, Simmons teaches the method according to claim 1.  Simmons does not teach wherein photogrammetrically detecting the height of the curb comprises a structure- from-motion method, in a two-stage two-dimensional/three-dimensional (2D/3D) hybrid mode.  However Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function...directly extract 3D information”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include photogrammetrically detecting the height of the curb comprises a structure- from-motion method, in a two-stage two-dimensional/three-dimensional (2D/3D) hybrid mod as taught by Prinet in order to have a “X, Y, Z camera reference axis” (Prinet 0037])  to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 7, Simmons teaches the method according to claim 1.  Simmons does not teach wherein photogrammetrically detecting the height of the curb comprises a structure- from-motion method in a two-dimensional (2D) mode, and the height of the curb is detected by means of a machine learning method.  However, Prinet teaches these limitations.

Prinet teaches wherein photogrammetrically detecting the height of the curb comprises a structure- from-motion method in a two-dimensional (2D) mode (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function”), and the height of the curb is detected by means of a machine learning method (Prinet, [0006] “The first stage is directed at detecting and localizing candidate curb regions in the image using a machine learning classifier combined with a robust image appearance descriptor and sliding window strategy…further assumed that the curb is substantially orthogonal to the ground plane, and curb's height can be estimated”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include photogrammetrically detecting the height of the curb comprises a structure- from-motion method in a two-dimensional (2D) mode, and the height of the curb is detected by means of a machine learning method as taught by Prinet in order to have “a training dataset…to determine “a detected candidate region” (Prinet, [0032]).

Regarding Claim 8, Simmons teaches the method according to claim 1, wherein the crossing of the curb edge is detected by detecting a change in position and/or change in inclination of the motor vehicle (Simmons, [0025] “The parking assist system…uses the measurements from the yaw rate sensor…to determine the orientation of the vehicle…while turning…monitors the position of the vehicle…using the yaw rate sensor…and the wheel speed sensors…the curb detector …detects when one of the wheels…contacts and/or climbs the curb”).
  
Regarding Claim 10, Simmons teaches the method according to claim 1, further comprising executing the driving maneuver via the correction measure, the driving maneuver being at least partially automated (Simmons, [0019] “a vehicle…encountering a curb…while autonomously maneuvering into a parking space”; [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).  

Regarding Claim 12, Simmons teaches an apparatus for parking a motor vehicle curbside  in a predetermined parking area (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the motor vehicle having at least one wheel (Simmons, Simmons, [0019] “The vehicle…includes a powertrain with an engine, a transmission, a suspension, and a driveshaft”, [0022] “the rear right wheel”), an encoder operably connected to the at least one wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”), the apparatus comprising: a second detection device (Simmons, [0021] “curb detector”), the second detection device configured to detect a crossing of the curb by the at least one wheel (Simmons, [0025] “the curb detector…detects when one of the wheels…contacts and/or climbs the curb”), based a change in position and orientation of the motor vehicle; and an odometry module configured to determine and execute a correction measure for the driving maneuver (Simmons, [0018] “when the vehicle wheel climbs a curb, the distance traveled is not properly calculated via odometry. This leads to errors in the estimated vehicle position and heading angle”, [0022] The parking assist system…then recalculates the position of the vehicle…”; [0042] “parking assist system… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module; [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).  

Simmons does not teach a first detection device configured to photogrammetrically detect a height of a curb. However, Prinet teaches these limitations.

Prinet teaches a first detection device configured to photogrammetrically detect a height of a curb (Prinet, [0028] "The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”),  the first detection device configured to detect the height using photogrammetry (Prinet, [0031] “photometric transformations” , [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a first detection device configured to photogrammetrically detect a height of a curb, the first detection device configured to detect the height using photogrammetry as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons further does not teach the encoder being configured to generate a profile of wheel pulses detected by wheel sensor during a driving maneuver for curbside parking in the predetermined area and a filtered function of the wheel pulses based on the height of the curb during the crossing of the curb.  However, Moon teaches these limitations.

Moon teaches the encoder being configured to generate a profile of wheel pulses detected by wheel sensor during a driving maneuver for curbside parking in the predetermined area (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement along the road. There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored i.e. information about the previous 60 cm of movement., the wheel pulses output by a wheel sensor; Examiner interprets “array” as reading on profile, the wheel pulses output by a wheel sensor (Moon, [0089]  “pulse from the wheel speed sensor for every 5 cm of movement along the road”;[0116] “vehicle is reversing and tuning, such as into a parking space”) and a filtered function of the wheel pulses based on the height of the curb during the crossing of the curb (Moon, [0109] “Some filtering may be applied to the incoming data to remove high frequency noise”, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal…Shift all the data in the array down one place and store the latest data in the location for the most recent”, [0067] “ because of their low height…the invention utilises this relationship to correct the shortcoming for low objects”; [0013] “A low object is any object below the height of the sensor and covers objects such as kerb” as shown in Fig 3).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the encoder being configured to generate a profile of wheel pulses detected by wheel sensor during a driving maneuver for curbside parking in the predetermined area and a filtered function of the wheel pulses based on the height of the curb during the crossing of the curb as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
  
Regarding Claim 14, Simmons teaches a vehicle having a system for parking curbside (Simmons, [0018] “parking assist features that aid the driver…Parking spaces involving curbs…such as, parking spaces that straddle the curb, parking spaces that have the vehicle park very close to the curb, parking spaces on the sidewalk”), the curb having a height and an edge (Simmons, [0018] “curb profile, height, material, and/or color, etc.”), the vehicle comprising: at least one wheel (Simmons, [0022] “the rear right wheel”);a second detector arranged to detect when the wheel crosses an edge of the curb (Simmons, [0025] “the curb detector…detects when one of the wheels…contacts and/or climbs the curb 100”), based on a change in position and orientation of the motor vehicle; an encoder operably connected to the wheel (Simmons, [0021] “a rear right (RR) wheel speed sensor…that measures the speed of a rear right wheel”), and a programmable circuit in data communication with the encoder (Simmons, Fig 2 shows the encoder in a circuit with communication via can bus) and the second detector (Simmons, Fig 2 Curb Detector-Box 118). 

Simmons does not teach a first detector configured to photogrammetrically detect a height of the curb. However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations” , [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a first detector configured to photogrammetrically detect a height of the curb as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).

Simmons also does not teach a series of encoder pulses as the wheel rotates; the programmable circuit configured to generate a first profile of encoder pulses corresponding to encoder pulses generated while the vehicle is parking, determine a number of additional encoder pulses, the number of additional encoder pulses corresponding to a change in elevation caused by the wheel crossing the edge of the curb, and determine the lateral distance traveled by the vehicle based at least in part on the first profile of encoder pulses and the number of additional encoder pulses.  However, Moon teaches these limitations.


Moon teaches the encoder outputting a series of encoder pulses as the wheel rotates (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement”); the programmable circuit configured to generate a first profile of encoder pulses corresponding to encoder pulses generated while the vehicle is parking (Moon, [0016] “vehicle is reversing and tuning, such as into a parking space”, [0089] “There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored”), determine a number of additional encoder pulses (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal “, [0091] “Shift all the data in the array down one place and store the latest data”), the number of additional encoder pulses corresponding to a change in elevation caused by the wheel crossing the edge of the curb (Moon, [0013] “changes in the height of the vehicle above ground as it moves…the height of the sensor and covers objects such as kerbs”), and determine the lateral distance traveled by the vehicle based at least in part on the first profile of encoder pulses and the number of additional encoder pulses (Moon, 0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance. That is, a speed or movement sensor associated with the vehicle determines when the vehicle moves a particular distance increment, such as 5 cm, and sends the triggering pulse to the capacitive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include a series of encoder pulses as the wheel rotates; the programmable circuit configured to generate a first profile of encoder pulses corresponding to encoder pulses generated while the vehicle is parking, determine a number of additional encoder pulses, the number of additional encoder pulses corresponding to a change in elevation caused by the wheel crossing the edge of the curb, and determine the lateral distance traveled by the vehicle based at least in part on the first profile of encoder pulses and the number of additional encoder pulses as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 15, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the programmable circuit is further configured to generate a second profile of encoder pulses, the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses, and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further configured to generate a second profile of encoder pulses (Moon, Fig 4 shows a second profile of the encoder pulses over distance), the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal “, [0091] “Shift all the data in the array down one place and store the latest data”), and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses (Moon, 0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance. That is, a speed or movement sensor associated with the vehicle determines when the vehicle moves a particular distance increment, such as 5 cm, and sends the triggering pulse to the capacitive sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to generate a second profile of encoder pulses, the second profile of encoder pulses corresponding to the first profile of encoder pulses and the number of additional encoder pulses, and determine the lateral distance traveled by the vehicle based at least in part on the second profile of encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 16, Simmons teaches the vehicle of claim 15.  Simmons does note teach wherein the programmable circuit is configured to generate the second profile of encoder pulses by adjusting the first profile by a height fraction, the height fraction corresponding to the number of additional encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is configured to generate the second profile of encoder pulses by adjusting the first profile by a height fraction (Moon, Fig 4 shows a second profile of the encoder pulses over distance at different heights), the height fraction corresponding to the number of additional encoder pulses (Moon, Fig 4 shows a second profile of the encoder pulses over distance at different heights).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is configured to generate the second profile of encoder pulses by adjusting the first profile by a height fraction, the height fraction corresponding to the number of additional encoder pulses.as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 17, Simmons teaches the vehicle of claim 14, the lateral distance traveled by subtracting the second distance from the first distance (Simmons, [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).
Simmons does not teach wherein the programmable circuit is further configured to generate a first position based on the first profile of encoder pulses and a second distance 1518540.0005USWO K 24372 WO/US based on the number of additional encoder pulses. However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further configured to generate a first position based on the first profile of encoder pulses Moon, Fig 4 shows a second profile of the encoder pulses over a first distance)  , and a second distance 1518540.0005USWOK 24372 WO/US based on the number of additional encoder pulses Moon, Fig 4 shows a second profile of the encoder pulses over a first distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to generate a first position based on the first profile of encoder pulses, and a second distance 1518540.0005USWO K 24372 WO/US based on the number of additional encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 18, Simmons teaches the vehicle of claim 14, determine a corrected position of the vehicle by subtracting the second distance from the provisional position (Simmons, [0018] “errors in the estimated vehicle position and heading angle…Depending on the curb profile, height…”, [0022] The parking assist system…then recalculates the position of the vehicle…”).
Simmons does not teach wherein the programmable circuit is further configured to determine a first position based on the first profile of encoder pulses, generate a distance based on the number of additional encoder pulses.  However, Moon teaches these limitations.
Moon teaches wherein the programmable circuit is further configured to determine a first position based on the first profile of encoder pulses (Moon, [0071] “upon receipt of a triggering pulse from a speed or movement sensor, indicating that the vehicle has moved a particular distance”), generate a distance based on the number of additional encoder pulses (Moon, [0073] “The next signal obtained from the capacitive sensor for a particular distance interval is then obtained”, [0071] “the capacitive sensor periodically sends its measurement signals, upon receipt of a triggering pulse from a speed or movement sensor”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to determine a first position based on the first profile of encoder pulses, generate a distance based on the number of additional encoder pulses as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 19, Simmons teaches the vehicle of claim 14, wherein the programmable circuit comprises an odometry module (Simmons, [0042] “parking assist system…monitors the position of the vehicle…using odometry… may receive the measurements…from the wheel speed sensors…and calculate the position of the vehicle...using the speeds of the wheels”; Examiner interprets wheel speed sensors as reading on odometry module).
Regarding Claim 20, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the first detector comprises a camera.  However, Prinet teaches this limitation (Prinet, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the first detector comprises a camera as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” by using data from images (Prinet, [0006]).
Regarding Claim 21, Simmons teaches the vehicle of claim 20. Simmons does not teach wherein the programmable circuit is further configured to determine the height of the curb at least in part from the output of the camera.  However, Prinet teaches this limitation (Prinet, [0031] “photometric transformations”, [0028] “The respective technique utilizes a model that identifies a road curb using both visual cues and geometric characteristics of images obtained from the monocular camera”, [0036] “the geometry of the curb is determined…depth D and a height h to a candidate curb”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to determine the height of the curb at least in part from the output of the camera as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).
Simmons also does not teach the number of additional encoder pulses corresponds to the determined height of the curb.  However, Moon teaches this limitation (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal” [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the number of additional encoder pulses corresponds to the determined height of the curb as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
Regarding Claim 22, Simmons teaches the vehicle of claim 20.  Simmons does not teach wherein the programmable circuit is further configured to generate a spatial profile of the curb at least in part from the output of the camera. However, Prinet teaches this limitation (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to the programmable circuit is further configured to generate a spatial profile of the curb at least in part from the output of the camera as taught by Prinet in order to “delineate the exact area of the curb” for “clear path detection” when performing a parking maneuver (Prinet [0033]).

Simmons also does not teach the number of additional encoder pulses corresponds to the spatial profile. However, Moon teaches this limitation (Moon, Fig 4 shows spatial profile of the encoder pulses over distance).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the number of additional encoder pulses corresponds to the spatial profile as taught by Moon so that “movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).

Regarding Claim 23, Simmons teaches the vehicle of claim 22.  Simmons does not teach wherein the programmable circuit is further configured to generate a three-dimensional model of the curb using structure-from-motion photogrammetry, and then generate the spatial profile from a three-dimensional model. However, Prinet teaches these limitations.
Prinet teaches the programmable circuit is further configured to generate a three-dimensional model of the curb using structure-from-motion photogrammetry (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”), and then generate the spatial profile from a three-dimensional model (Prinet, [0040] “temporal filtering is applied as a post-processing step to eliminate possible false-positives or to recover false negatives due to possible erroneous detection or localization. An image captured at a next time frame…is input to the temporal filter. A tracking filter including, but not limited to, a Kalman filter, may be applied to the edge points to adjust/correct a detection of false positives such as intermittent failure”; Examiner interprets “filtering” as correction measure, [0039] “the curb plane is assumed to be orthogonal to the road surface, points of curb's bottom-border detected in the image…are also located on the ground plane in the scene”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to generate a three-dimensional model of the curb using structure-from-motion photogrammetry, and then generate the spatial profile from a three-dimensional model.  as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 24, Simmons teaches the vehicle of claim 22. Simmons does not teach wherein the programmable circuit is further configured to generate a two-dimensional image, determine if the two-dimensional image represents a curb, generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb, and then generate the spatial profile from a three-dimensional model.  However, Prinet teaches these limitations.

Prinet teaches the programmable circuit is further configured to generate a two-dimensional image, determine if the two-dimensional image represents a curb (Prinet, [0031] “Feature extraction is performed to detect a curb in the image”, [0004] “model the curb as a two dimensional (2D) step-function”),  generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function...directly extract 3D information”), and then generate the spatial profile from a three-dimensional model (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”, [0036] “Geometric analysis enables the depth and elementary 3D information to be estimated”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to generate a two-dimensional image, determine if the two-dimensional image represents a curb, generate a three-dimensional model of the curb using structure-from-motion photogrammetry if the two-dimensional image represents a curb , and then generate the spatial profile from a three-dimensional model as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Regarding Claim 25, Simmons teaches the vehicle of claim 22.  Simmons does not teach wherein the programmable circuit is further configured to generate a two-dimensional image of the curb, and then determine the height of the curb at least in part from the two-dimensional image.  However, Prinet teaches these limitations.

Prinet teaches wherein the programmable circuit is further configured to generate a two-dimensional image of the curb (Prinet, [0031] “photometric transformations”, “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video” [0004] “model the curb as a two dimensional (2D) step-function”), and then determine the height of the curb at least in part from the two-dimensional image (Prinet, [0006] “The first stage is directed at detecting and localizing candidate curb regions in the image using a machine learning classifier combined with a robust image appearance descriptor and sliding window strategy…further assumed that the curb is substantially orthogonal to the ground plane, and curb's height can be estimated”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the programmable circuit is further configured to generate a two-dimensional image of the curb, and then determine the height of the curb at least in part from the two-dimensional image as taught by Prinet in order to  “model the curb as a two dimensional (2D) step-function” to “delineate the exact area of the curb” (Prinet, [0004], [0033]).

Claims 9, 11, 13 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1) and Hauber et al. (US 20110199236 A1).
Regarding Claim 9, Simmons teaches the method according to claim 1.  Simmons does not teach wherein the crossing of the curb edge is detected using ultrasound signals. However, Hauber teaches this limitation (Hauber, [0013] “”the larger is the energy of motion attained, which, in the case of a given wheel diameter, is able to lead to riding over the curb at a certain wheel angle”, [0022] “sensors…are situated, which record surroundings…of motor vehicle…ultrasonic waves…to a surroundings evaluation device”).  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the crossing of the curb edge is detected using ultrasound signals as taught by Hauber in order to “set a steering angle…coming about between straight-line roll-away direction…of the at least one steerable wheel…and a parallel…to travel direction” for parking the vehicle (Hauber [0022]).

Regarding Claim 11, Simmons teaches the method according to claim 1. Simmons does not teach wherein the act of detecting the height of the curb comprises detecting the height of a curb at least in part via a lateral detection device.  However, Hauber teaches this limitation (Hauber, [0013] “As a function of the lateral distance from the curb…The longer this path is, that the vehicle is able to cover before reaching the curb, the larger is the energy of motion attained, which, in the case of a given wheel diameter, is able to lead to riding over the curb at a certain wheel angle”, [0025] “the height of curb… ascertained“).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the act of detecting the height of the curb comprises detecting the height of a curb at least in part via a lateral detection device as taught by Hauber in order to “set a steering angle…coming about between straight-line roll-away direction…of the at least one steerable wheel…and a parallel…to travel direction” for parking the vehicle (Hauber [0022]).

Regarding Claim 13, The apparatus of claim 12 (Simmons, [0019] “The vehicle…includes a powertrain with an engine, a transmission, a suspension, and a driveshaft”, [0020] “The vehicle…includes a parking assist system”).  Simmons does not teach wherein the first detection device comprises a camera However, Prinet teaches this limitation (Prinet, [0031] “The first monocular image capture device…obtains data forward of the vehicle when the vehicle is driven in a forward direction and the second monocular image capture device…may capture images to the rear of the vehicle when the vehicle is backing up…images may be obtained from a still image capture device or a video image capture device may be used where single frames are utilized from the captured video”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the first detection device comprises a camera as taught by Prinet in order to “assist a driver in maneuvering a vehicle utilizing the determined range and depth of the candidate curb” (Prinet, [0006]).  

Simmons also does not teach the second detection device comprises one of an inclination device or eco sounder, configured to detect a change in position and orientation of the motor vehicle. However, Hauber teaches this limitation (Hauber, [0021] “The inclination angle of the vehicle is recorded using an inclination sensor…situated in motor vehicle”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the second detection device comprises one of an inclination device or eco sounder, configured to detect a change in position and orientation of the motor vehicle as taught by Hauber in order to determine the “magnitude of the angle of inclination enables making predictions with respect to the force acting on the motor vehicle when crossing a curb during parking maneuvers (Hauber [0009]).

Simmons further does not teach wherein the odometry module is configured to: determine and execute the corrective measure by adjusting a profile if the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb and determine a motor vehicle position, based at least on part on the adjusted profile of the wheel pulses.  However, Moon teaches these limitations.

Moon teaches wherein the odometry module is configured to: determine and execute the corrective measure by adjusting a profile if the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb and determine a motor vehicle position (Moon, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal”; [0091] “Shift all the data in the array down one place and store the latest data in the location for the most recent”; (Moon, [0089] “one pulse from the wheel speed sensor for every 5 cm of movement along the road. There is a 12 element array in which the values of the sensor for the previous 12 readings have been stored i.e. information about the previous 60 cm of movement., the wheel pulses output by a wheel sensor; Examiner interprets “array” as reading on profile, the wheel pulses output by a wheel sensor; [0089] “pulse from the wheel speed sensor for every 5 cm of movement along the road”;[0116] “vehicle is reversing and tuning, such as into a parking space”), based at least on part on the adjusted profile of the wheel pulses (Moon, [0109] “Some filtering may be applied to the incoming data to remove high frequency noise”, [0090] “On receiving each wheel speed pulse, one approach for detecting a signal…Shift all the data in the array down one place and store the latest data in the location for the most recent”).


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the odometry module is configured to: determine and execute the corrective measure by adjusting a profile if the wheel pulses by a height fraction of the profile of the wheel pulses caused by the height of the curb and determine a motor vehicle position, based at least on part on the adjusted profile of the wheel pulses as taught by Moon so that “the speed of the vehicle can be obtained…movement along the ground can be derived…to calculate the distance travelled” when performing a parking maneuver (Moon, [0072]).
 
Regarding Claim 27, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the second sensor comprises an inclination sensor.  However, Hauber teaches this limitation (Hauber, [0021] “The inclination angle of the vehicle is recorded using an inclination sensor…situated in motor vehicle”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the second sensor comprises an inclination sensor as taught by Hauber in order to determine the “magnitude of the angle of inclination enables making predictions with respect to the force acting on the motor vehicle when crossing a curb during parking maneuvers (Hauber [0009]).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Simmons et al. (US 20170261994 A1) in view of Prinet et al. (US 20170344836 A1) in further view of Moon et al. (US 20060250143 A1) and Lochmann et al. (US 20140330410 A1).
Regarding Claim 26, Simmons teaches the vehicle of claim 14.  Simmons does not teach wherein the second sensor comprises an echo sounder.  However, Lochmann teaches this limitation (Lochmann, [0086] “the system could likewise work like an echo sounder or like acoustic feedback from a parking assistance system”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Simmons to include the second sensor comprises an echo sounder as taught by Lochmann in order to determine curb height by using sound pulses.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pope et al. (US 20160147915 A1) discloses the photogrammetric method is a structure- from-motion method, in a two-stage 2D/3D hybrid mode (Pope, [0036] “Combinations of 2D photos can be translated into 3D space and corresponding 3D data points using known photogrammetry”).
Noessner et al. (US 20170176988 A1) discloses the second detection device positioned to detect a crossing of the curb by the at least one wheel (Noessner, [0026] “By combining the information from parking and acceleration sensors, in particular from acceleration sensors for detecting collisions, it can be detected whether, or when, the road has been left, for instance by detecting the road edge or the curb edge (with the aid of the parking sensor system), and detecting the crossing of the road edge or curb edge by detecting the typical acceleration outliers”).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOYA PETTIEGREW whose telephone number is (313)446-6636. The examiner can normally be reached 8:30pm - 5:00pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.P./Examiner, Art Unit 3662       

/JELANI A SMITH/Supervisory Patent Examiner, Art Unit 3662